—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), dated February 24, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The injured plaintiff was one of about 10 senior citizens invited to the Ridge Street School in Rye Brook, Westchester County, for its annual “Ethnic Day”. This included a buffet lunch in the school cafeteria with about 80-88 third-grade students. These students were supervised by a total of four teachers. According to the injured plaintiff, she was standing up next to a table when a girl pushed her “very hard”, causing her to fall and sustain injuries. The injured plaintiff and her husband commenced the instant action, alleging, inter alia, that the defendant was negligent in its supervision of the students.
“Schools are undér a duty to adequately supervise the students in their charge and they will be held liable for foreseeable injuries proximately related to the absence of adequate supervision * * * Schools are not insurers of safety, however, for they cannot reasonably be expected to continuously supervise and control all movements and activities of students; *306therefore, schools are not to be held liable ‘for every thoughtless or careless act by which one pupil may injure another [person]’ ” (Mirand v City of New York, 84 NY2d 44, 49). Under the facts presented, the defendant was entitled to summary judgment dismissing the complaint “because no triable issue of fact was presented as to the school’s liability for this spontaneous and unanticipated act” (Ceglia v Portledge School, 187 AD2d 550; see, Moores v City of Newburgh School Dist., 237 AD2d 265; Hauser v North Rockland Cent. School Dist. No. 1, 166 AD2d 553). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.